department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date cc pa apjp genin-130532-02 uil dear this is in response to your letter dated date wherein you asked whether a property management company company is required to file forms misc with respect to rental payments made to the owners of those properties which it manages facts in your letter you indicate that company is a full service real_estate agency with a property management division you further indicate that the property management services offered by company include preparing and maintaining rental lease agreements finding potential lessees to full vacancies collecting rents and holding security deposits paid_by such lessees paying various expenses on behalf of the property owners such as mortgage taxes insurance utilities and maintenance and repair expenses and maintaining individual accounts for each property unit providing a quarterly and or annual accounting of each of the units and making monthly distributions to the property owners of any outstanding account balances finally you state that company’s property management division files forms 1099-misc for each managed property indicating in box rents the total rent collected for each property law and analysis sec_6041 of the internal_revenue_code code states all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payments genin-130532-02 there are certain payments for which no return of information is required under sec_6041 of the code more specifically sec_1_6041-3 of the regulations on procedure and administration regulations holds that a return of information is not required in connection with payments of rent made to real_estate agents however the agent is subject_to sec_1_6041-1 and ii of the regulations which require that a real_estate agent provide a return to the internal_revenue_service service in the event that it makes payments of rents of dollar_figure or more in the course of its trade_or_business therefore while a lessee is not required to file a form misc with the service in connection with payments of rents that it may make to a real_estate agent the agent is required to file a 1099-misc with the service if it makes payments of rents in excess of dollar_figure to the owner of such property since company collects rents from the respective lessees on behalf of its property-owner clients and makes monthly payments of such rents minus applicable expenses to the property owners it would appear that company is required to file a form 1099-misc with the service in connection with all payments of rents of dollar_figure or more made by company to its clients this letter is an information_letter only it describes a well-established interpretation or principle of tax law without applying it to a specific set of facts it is advisory only and has no binding effect on the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law if you have any questions please contact rob desilets jr pincite-4910 sincerely nancy l rose acting senior technician reviewer cc pa apjp
